

HUDSON PACIFIC PROPERTIES, INC. AND HUDSON PACIFIC PROPERTIES, L.P.
2010 INCENTIVE AWARD PLAN

2013 OUTPERFORMANCE AWARD AGREEMENT


In consideration of the mutual agreements set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Hudson Pacific Properties, Inc., a Maryland corporation (the
“Company”), hereby grants to [_____] (the “Participant”), as of January 1, 2013
(the “Grant Date”), this Outperformance Incentive Award (the “Award”) under the
Company’s 2010 Incentive Award Plan (as amended from time to time, the “Plan”).
This Award, together with all other Awards granted pursuant to this 2013
Outperformance Award Agreement, shall constitute the Company’s 2013
Outperformance Program (the “2013 OPP”) under the Plan.
ARTICLE I.
DEFINITIONS
The capitalized terms below shall have the following meanings for purposes of
this Agreement. Capitalized terms that are used but not defined herein shall
have the meanings provided in the Plan.
1.1
“2013 OPP” shall have the meaning set forth in the preamble.

1.2
“Absolute TSR Component” means, as of any given date, an amount equal to the
product of (i) four percent (4%), times (ii) the difference obtained by
subtracting (A) the Aggregate Market Capitalization as of such date, minus (B)
the Aggregate Absolute TSR Threshold as of such date, provided, however, that in
no event shall the Absolute TSR Component exceed eleven million dollars
($11,000,000) under any circumstances. If the calculation of the Absolute TSR
Component results in a negative number for any given date, then the Absolute TSR
Component as of such date shall equal zero for purposes of such calculation.

1.3
“Aggregate Absolute TSR Threshold” means, as of any given date, the sum of the
Per Share Absolute TSR Threshold determined for all Shares that are or were
outstanding during the Performance Period through such date.

1.4
“Aggregate Baseline Capitalization Value” means, as of any given date, the sum
of the Per Share Baseline Capitalization Value determined for all Shares that
are or were outstanding during the Performance Period through such date.

1.5
“Aggregate Market Capitalization” means, as of any given date, an amount equal
to the sum of (i) the aggregate Per Share Market Capitalization determined for
all Shares that are or were outstanding during the Performance Period through
such date, plus (ii) the sum of all dividends (including special dividends)
declared by the Company with respect to the Common Stock during the period
beginning on (and including) the Grant Date and ending on (and including) such
date.  

1.6
“Agreement” means this 2013 Outperformance Award Agreement.

1.7
“Award” shall have the meaning set forth in the preamble.

1.8
“Award Value” shall have the meaning set forth in Section 2.1(a) hereof.

1.9
“Bonus Pool” means a dollar-denominated bonus pool determined in accordance with
this Agreement.

1.10
“Bonus Pool Interest” means the Bonus Pool Interest granted hereunder in
accordance with Section 2.1(a) hereof.


1

--------------------------------------------------------------------------------



1.11
“Cause” shall have the meaning provided in an applicable employment or other
service agreement between the Company (or an Affiliate) and the Participant or,
if no such agreement exists or such agreement does not contain a “cause”
definition, then Cause shall mean the occurrence of any one or more of the
following events:

(a)
The Participant’s willful and continued failure to substantially perform the
Participant’s duties with the Company (other than any such failure resulting
from Disability);

(b)
The Participant’s commission of an act of fraud or dishonesty resulting in
reputational, economic or financial injury to the Company or an Affiliate;

(c)
The Participant’s commission of, or entry by the Participant of a guilty or no
contest plea to, a felony or a crime involving moral turpitude;  

(d)
A breach by the Participant of the Participant’s fiduciary duty to the Company
or any Affiliate which results in reputational, economic or other injury to the
Company or any Affiliate; or the Participant’s willful and material breach of
the Participant’s obligations under a written agreement between the Company (or
an Affiliate) and the Participant.

1.12
“Change in Control” means the occurrence of any of the following events:

(a)    A transaction or series of transactions (other than an offering of shares
of Common Stock to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company, the Services Company, the Partnership
or any Subsidiary, an employee benefit plan maintained by any of the foregoing
entities or a “person” that, prior to such transaction, directly or indirectly
controls, is controlled by, or is under common control with, the Company)
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of securities of the Company possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or
(b)    During any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 1.12(a)
or Section 1.12(c) hereof) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the two (2)-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof (the transactions contemplated by this Section 1.12(b), a
“Non-Transactional Change in Control”); or
(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction:

2

--------------------------------------------------------------------------------



(i)
Which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii)
After which no person or group beneficially owns voting securities representing
50% or more of the combined voting power of the Successor Entity; provided,
however, that no person or group shall be treated for purposes of this Section
1.12(c)(ii) as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.

Notwithstanding the foregoing, to the extent required to avoid the imposition of
additional taxes under Section 409A, no transaction shall constitute a Change in
Control unless such transaction also constitutes a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5).
1.13
“Company” shall have the meaning set forth in the preamble.

1.14
“Determination Date” means the date on which the Performance Period ends
(whether on December 31, 2015 or earlier upon a Change in Control) and by
reference to which the Final Bonus Pool is determined.

1.15
“Determination Date Per Share Value” means the Common Stock’s highest ten (10)
trading-day average market closing price over the one hundred twenty (120)-day
period ending on the Determination Date.

1.16
“Disability” means that the Participant has become “disabled” within the meaning
of Section 409A.

1.17
“Final Bonus Pool” means, as of any given date, a Bonus Pool equal to the sum of
(i) the Absolute TSR Component as of such date, plus (ii) the Relative TSR
Component as of such date (the latter of which, for the avoidance of doubt, may
be a negative number), provided, however, that in no event shall the Final Bonus
Pool (i) be greater than eleven million dollars ($11,000,000), (ii) be less than
zero, or (iii) be less than the dollar amount necessary to result in the
issuance to Participants under the 2013 OPP of a number of shares of Common
Stock and Restricted Stock Units which, taken in the aggregate, equals the sum
of (A) the Year 1 Bonus Pool Number, and (B) the Year 2 Bonus Pool Number (in
each case, if applicable in the context of a Change in Control based on the
timing of the Change in Control). Notwithstanding the foregoing or anything
contained herein to the contrary, if the application of clause (iii) of this
definition would result in a Final Bonus Pool value in excess of eleven million
dollars ($11,000,000) (absent the application of this sentence), then clause (i)
of this definition shall control and the Final Bonus Pool shall be limited to
eleven million dollars ($11,000,000).

1.18
“Good Reason” shall have the meaning provided in an applicable employment or
other service agreement between the Company (or an Affiliate) and the
Participant or, if no such agreement exists or such agreement does not contain a
“good reason” definition, then Good Reason shall


3

--------------------------------------------------------------------------------



mean the occurrence of any one or more of the following events without the
Participant’s prior written consent, subject to the cure provisions described
below:
(a)
The assignment to the Participant of any duties that constitute a material
diminution in the Participant’s authority, duties or responsibilities, excluding
for this purpose any isolated, insubstantial or inadvertent actions not taken in
bad faith and which are remedied by the Company promptly after receipt of notice
thereof given by the Participant;

(b)
A material reduction of the Participant’s base salary as in effect on the date
hereof or as the same may be increased from time to time;

(c)
A material change in the geographic location of the Participant’s principal work
location which shall, in any event, include only a relocation of the
Participant’s principal work location by more than thirty (30) miles from its
existing location.

Notwithstanding the foregoing, the Participant will not be deemed to have
resigned for Good Reason unless (1) the Participant provides the Company with
written notice setting forth in reasonable detail the facts and circumstances
claimed by the Participant to constitute Good Reason within sixty (60) days
after the date of the occurrence of any event that the Participant knows or
should reasonably have known to constitute Good Reason, (2) the Company fails to
cure such acts or omissions within thirty (30) days following its receipt of
such notice, and (3) the effective date of the Participant’s termination for
Good Reason occurs no later than thirty (30) days after the expiration of the
cure period.
1.19
“Grant Date” shall have the meaning set forth in the preamble.

1.20
“Index Return Percentage” means, as of any given date, the total shareholder
return for the SNL Equity REIT Index (or any successor or replacement index
thereto or therefor or, in the event there is no successor or replacement index,
the MSCI US REIT Index) from the Grant Date through such given date, expressed
as a percentage and calculated in a manner consistent with TSR calculations
under this Agreement.  

1.21
“Initial Per Share Value” means the Common Stock’s five (5) trading-day trailing
average market closing price over the period ending on January 1, 2013.

1.22
“Non-Transactional Change in Control” shall have the meaning set forth in
Section 1.12(b) hereof.

1.23
“Participant” shall have the meaning set forth in the preamble.

1.24
“Per Share Absolute TSR Threshold” means, as of any given date, with respect to
each Share that is or was outstanding during the Performance Period, an amount
equal to the product obtained by multiplying (i) the Per Share Baseline
Capitalization Value for such Share, times (ii) a percentage equal to the sum of
(A) 100 plus (B) the product of 27 times (X / 1,095), where “X” equals the
number of days in the Performance Period (including the date of measurement)
during which such Share has been (or was, as applicable), outstanding.

1.25
“Per Share Baseline Capitalization Value” means, (i) with respect to each Share
that is issued and outstanding as of the Grant Date, the Initial Per Share
Value, or (ii) with respect to each Share that is first issued or sold and
becomes outstanding during the Performance Period (if any), the Fair Market
Value of the Common Stock on the date on which such Share is issued or sold and
becomes outstanding.  


4

--------------------------------------------------------------------------------



1.26
“Per Share Market Capitalization” means, as of any given date: (i) with respect
to each Share outstanding on such date, the Common Stock’s highest ten (10)
trading-day average market closing price over the one hundred twenty (120)-day
period ending on such date, or (ii) with respect to each Share that was
repurchased or redeemed by the Company and which ceased to be outstanding during
the Performance Period (and prior to such date), the price per Share at which
such Share was repurchased or redeemed by the Company, provided, however, that
notwithstanding the foregoing, for purposes of determining Per Share Market
Capitalization when calculating the Final Bonus Pool (and all components
thereof) in connection with a Change in Control (other than a Non-Transactional
Change in Control) (and, for the avoidance of doubt, not for purposes of
calculating any Year 1 and/or Year 2 Bonus Pool Numbers for any date prior to
such Change in Control), the Transaction Price shall be used for the Shares
described in clause (i) above which are outstanding on such date in lieu of the
Common Stock’s highest ten (10) trading-day average market closing price over
the one hundred twenty (120)-day period ending on the date of the consummation
of such Change in Control.

1.27
“Performance Period” means the period beginning on January 1, 2013 and ending on
December 31, 2015, unless terminated earlier in connection with a Change in
Control, as provided herein.

1.28
“Performance Period Dividend Equivalent” shall have the meaning set forth in
Section 2.4 hereof.

1.29
“Plan” shall have the meaning set forth in the preamble.

1.30
“Pro Rata Vesting Ratio” means a fraction, (i) the numerator of which equals the
number of days elapsed in the Performance Period through the date of a
Participant’s termination of Employee status by the Company without Cause or by
the Participant for Good Reason, and (ii) the denominator of which equals the
total number of days in the Performance Period through the Determination Date.

1.31
“Qualifying Termination” means a termination of the Participant’s Employee
status by the Company without Cause, by the Participant for Good Reason or due
to the Participant’s death or Disability.

1.32
“Relative Per Share Value” means the Common Stock’s highest ten (10) trading-day
average market closing price over the one hundred twenty (120)-day period ending
on the date on which the Relative TSR Component is being calculated.

1.33
“Relative TSR Component” means, as of any given date, a dollar amount equal to
the product obtained by multiplying (i) a percentage equal to the difference
obtained by subtracting (A) the Relative TSR Percentage as of such date minus
(B) the Index Return Percentage as of such date, times (ii) the Aggregate Market
Capitalization as of such date, times (iii) four percent (4%), provided,
however, that in no event shall the Relative TSR Component exceed eleven million
dollars ($11,000,000) under any circumstances; and provided, further, that if,
as of such date, the difference obtained by subtracting the Index Return
Percentage minus the Relative TSR Percentage equals an amount, expressed as a
percentage, that is greater than the product obtained by multiplying (a) nine
percent (9%) times (b) (X / 1,095) where “X” equals the number of days elapsed
in the Performance Period as of such date, the Relative TSR Component shall
instead equal the Relative TSR Underperformance Component as of such date. In
addition, notwithstanding the foregoing, if, on the date with respect to which
the Relative TSR Component is being measured, the Relative TSR Component does
not equal the Relative TSR Underperformance Component, but the Relative Per
Share Value exceeds the Initial Per Share Value by less than the percentage
obtained by multiplying (A) twenty-one percent (21%) times (B) (X / 1,095) where
“X” equals the number of days elapsed in the Performance Period as of


5

--------------------------------------------------------------------------------



such date, then the Relative TSR Component determined in accordance with the
immediately preceding sentence shall be reduced for purposes of such measurement
by multiplying the Relative TSR Component determined in accordance with the
preceding sentence by a fraction, (I) the numerator of which equals the product
of 100 times the difference obtained by subtracting (A) the ratio of the
Relative Per Share Value on such date to the Initial Per Share Value on such
date, minus (B) one (1), and (II) the denominator of which equals the product of
(A) twenty-one (21) times (B) (X / 1,095) where “X” equals the number of days
elapsed in the Performance Period as of such date, provided, however, that if
the Aggregate Market Capitalization is equal to or less than the Aggregate
Baseline Capitalization Value on the given date, then the Relative TSR Component
for such date shall equal the lesser of the Relative TSR Underperformance
Component as of such date or zero.
1.34
“Relative TSR Percentage” means, as of any given date, the result, expressed as
a percentage, determined by subtracting (i) the quotient obtained by dividing
(A) the Aggregate Market Capitalization as of such date, by (B) the Aggregate
Baseline Capitalization Value as of such date, minus (ii) one (1), provided,
however, that if the Aggregate Baseline Capitalization Value equals or exceeds
the Aggregate Market Capitalization on such date, the Relative TSR Percentage as
of such date shall equal the lesser of the Relative TSR Underperformance
Component as of such date or zero.

1.35
“Relative TSR Underperformance Component” means, as of any given date, a
negative dollar amount equal to the product obtained by multiplying (A) four
percent (4%), times (B) the amount, expressed as a percentage, by which (I) (a)
the Index Return Percentage as of such date, minus (b) the Relative TSR
Percentage as of such date, exceeds (II) the product obtained by multiplying (a)
nine percent (9%) times (b) (X / 1,095) where “X” equals the number of days
elapsed in the Performance Period as of such date, times (C) the Aggregate
Market Capitalization as of such date.

1.36
“Section 409A” means Code Section 409A and the Treasury Regulations and other
official guidance promulgated thereunder.

1.37
“Share” means any share of Common Stock or Partnership common unit.

1.38
“Successor Entity” shall have the meaning set forth in Section 1.12(c)(i)
hereof.

1.39
“Transaction Price” means the final, publicly announced, price per share of
Common Stock paid by an acquirer in connection with a Change in Control (other
than a Non-Transactional Change in Control), provided, however, that the
Administrator may, in its sole discretion, discount the value of any earn-out,
escrow or other deferred or contingent consideration (in each case, to zero) as
it deems appropriate.

1.40
“TSR” means the Company’s total shareholder return, as determined in accordance
with the Absolute TSR Component and Relative TSR Component metrics described
herein.

1.41
“Year 1 Bonus Pool Number” means the quotient obtained by dividing (i) a
hypothetical Bonus Pool, calculated as of December 31, 2013, based on the
Absolute TSR Component and the Relative TSR Component, each as determined as of
December 31, 2013, but in no event more than two million dollars ($2,000,000)
(such dollar amount, the “Year 1 Hypothetical Amount”), by (ii) the Common
Stock’s highest ten (10) trading-day average market closing price over the one
hundred twenty (120)-day period ending on December 31, 2013. For the avoidance
of doubt, the Year 1 Bonus Pool Number shall apply only for purposes of
calculating the Final Bonus Pool


6

--------------------------------------------------------------------------------



and shall not create or confer any payment right other than that arising under
the Final Bonus Pool (if any).
1.42
“Year 2 Bonus Pool Number” means the quotient obtained by dividing (i) the
difference between (A) a hypothetical Bonus Pool, calculated as of December 31,
2014, based on the Absolute TSR Component and the Relative TSR Component, each
as determined as of December 31, 2014, but in no event more than four million
dollars ($4,000,000), minus (B) the Year 1 Hypothetical Amount, by (ii) the
Common Stock’s highest ten (10) trading-day average market closing price over
the one hundred twenty (120)-day period ending on December 31, 2014. For the
avoidance of doubt, the Year 2 Bonus Pool Number shall apply only for purposes
of calculating the Final Bonus Pool and shall not create or confer any payment
right other than that arising under the Final Bonus Pool (if any).

ARTICLE II.
TERMS OF AWARD
This Award represents the rights to: (i) participate in, and receive payment of
a portion of, a Bonus Pool determined by reference to the Company’s absolute TSR
performance and relative TSR performance over the Performance Period, and (ii)
receive a cash payment equal to the dividends declared by the Company during the
Performance Period with respect to a number of shares of Common Stock determined
by reference to the Award Value, in each case, subject to the performance,
vesting, payment, forfeiture and other terms and conditions set forth in this
Agreement.
2.1    Bonus Pool Interest.
(a)    Grant of Bonus Pool Interest. The Company hereby grants to the
Participant a [__] percent ([__]%) interest in the Final Bonus Pool (the “Bonus
Pool Interest”), subject to the terms and conditions of this Agreement. To the
extent that a Final Bonus Pool is created based on the Company’s TSR performance
during the Performance Period and the Award vests and/or becomes payable, in
each case, in accordance herewith, the amount of the Award will be determined by
multiplying the Participant’s Bonus Pool Interest (as may be reduced in
accordance with Section 2.1(b) hereof) by the dollar value of the Final Bonus
Pool (the “Award Value”).
(b)    Excess Grants of Bonus Pool Interests. To the extent (if any) that the
sum of all Bonus Pool Interests granted under the 2013 OPP exceeds one hundred
percent (100%) on the Determination Date, then all Bonus Pool Interests that
vest and are outstanding under the 2013 OPP on the Determination Date (including
any such Bonus Pool Interests granted in excess of one hundred percent (100%))
shall be reduced pro rata on the Determination Date such that the sum of all
vested Bonus Pool Interests outstanding under 2013 OPP Awards on the
Determination Date shall equal one hundred percent (100%) (and any Bonus Pool
Interests that are forfeited on or prior to the Determination Date will be
disregarded for purposes of this allocation). If the sum of all Bonus Pool
Interests is less than one hundred percent (100%) on the Determination Date, no
Bonus Pool Interest (including the Participant’s Bonus Pool Interest) shall be
increased as a result thereof.
2.2    Timing of Final Bonus Pool Determination. The Administrator shall
determine the Final Bonus Pool, calculated as of the last day of the Performance
Period: (i) if the Performance Period ends on December 31, 2015 or upon a
Non-Transactional Change in Control occurring prior to December 31, 2015, within
thirty (30) days following the Determination Date, or (ii) if the Performance
Period ends upon a Change in Control occurring prior to December 31, 2015 (other
than a Non-Transactional Change in Control), on or prior to the Change in
Control.

7

--------------------------------------------------------------------------------



2.3    Vesting and Payment of Award. Notwithstanding any accelerated vesting
provisions contained in any other agreement between the Company and the
Participant [(other than that certain 2012 Outperformance Award Agreement dated
[_____] between the Company and the Participant)][, including without limitation
that certain Employment Agreement dated [_____] between the Company and the
Participant], which accelerated vesting provisions are hereby expressly
superseded and replaced with respect to this Award, the following provisions, as
applicable, shall govern the vesting and payment of the Award.
(a)    Three-Year Performance Period, No Qualifying Termination. Except as
otherwise provided in Sections 2.3(b) through 2.3(e) hereof, if the
Determination Date occurs on December 31, 2015 (and no Change in Control is
consummated prior to such date), subject to the Participant’s continued service
as an Employee through such Determination Date, then:
(i)    50% of the Award Value will vest on the Determination Date and be paid,
as soon as practicable after January 1, 2016, but in no event later than March
15, 2016, in a number of fully vested shares of Common Stock determined by
dividing the dollar amount of such vested portion of the Award Value by the
Determination Date Per Share Value; and
(ii)    50% of the Award Value will remain unvested on the Determination Date,
but will be distributed, as soon as practicable after the Determination Date, in
no event later than March 15, 2016, in a number of unvested Restricted Stock
Units (rounded down to the nearest integer) determined by dividing the dollar
amount of the unvested portion of the Award Value by the Determination Date Per
Share Value. Fifty percent (50%) of the Restricted Stock Units will vest on the
first anniversary of the Determination Date and the remaining fifty percent
(50%) of the Restricted Stock Units will vest on the second anniversary of the
Determination Date, subject, in each case, to (A) the Participant’s continued
service as an Employee through the applicable vesting date and (B) accelerated
vesting under Sections 2.3(c) and 2.3(e) hereof. Additional terms and conditions
of the Restricted Stock Units are set out in Section 2.5 hereof.
(b)    Qualifying Termination During Performance Period. Subject to Section
2.1(b) hereof, if the Participant’s service as an Employee is terminated during
the Performance Period:
(i)    By the Company without Cause or by the Participant for Good Reason, then
a portion of the Participant’s Bonus Pool Interest determined by multiplying
such Bonus Pool Interest by the Pro Rata Vesting Ratio will time-vest
immediately prior to such termination and remain eligible for payment of the
Award Value following the Determination Date, and any portion of the Bonus Pool
Interest which does not vest in accordance with this Section 2.3(b)(i) will be
forfeited upon such termination and will not be eligible for any payout; or
(ii)    Due to the Participant’s death or Disability, then the Participant’s
entire Bonus Pool Interest will time-vest immediately prior to such termination
and remain eligible for payment of the Award Value following the Determination
Date (determined with respect to the Participant’s entire Bonus Pool Interest).
Any Award Value that becomes payable in respect of Bonus Pool Interests that
vest under this Section 2.3(b) will be paid in a number of fully vested shares
of Common Stock (rounded down to the nearest whole share) determined by dividing
the dollar amount of the applicable Award Value (if any) by the Determination
Date Per Share Value, with any such shares of Common Stock paid to the
Participant on or about the date that vested shares of Common Stock are
delivered to Participants in the 2013 OPP generally in respect of Award Value
vesting on the Determination Date but in any event, no later than fifteenth
(15th) day of the third (3rd) month following the Determination Date, provided,
however, that if the Determination Date occurs upon the consummation of a Change
in Control (other than a Non-Transactional Change in

8

--------------------------------------------------------------------------------



Control), then the Transaction Price shall be used in lieu of the Determination
Date Per Share Value for purposes of calculating the number of vested shares of
Common Stock paid pursuant to this paragraph.
(c)    Qualifying Termination After Performance Period. If a Participant
experiences a Qualifying Termination after the Performance Period, then any
Restricted Stock Units granted pursuant to Section 2.3(a) hereof which remain
unvested shall vest in full immediately prior to such Qualifying Termination.
(d)    Change in Control That Ends Performance Period. If the Performance Period
ends prior to December 31, 2015 upon a Change in Control, then (i) if the
Participant remains in service as an Employee through such Change in Control,
the Participant shall vest in full in the Participant’s Bonus Pool Interest and
shall be paid the applicable Award Value, and (ii) if the Participant
experienced a Qualifying Termination prior to such Change in Control, the
Participant shall receive a payment of the Participant’s pro rata Award Value
determined in accordance with Section 2.3(b) hereof. Payments under this Section
2.3(d) will be made immediately prior to the consummation of the Change in
Control in a number of fully vested shares of Common Stock determined by
dividing the dollar amount of the applicable Award Value (if any) by the
Transaction Price, provided, however, that if the Change in Control is a
Non-Transactional Change in Control, then (A) the Determination Date Per Share
Value shall be used in lieu of a Transaction Price for purposes of calculating
the number of vested shares of Common Stock paid pursuant to this Section
2.3(d), and (B) the payments will be made as soon as practicable after the
Determination Date, but in no event later than the fifteenth (15th) day of the
third (3rd) month following the month in which the Determination Date occurs.
Any shares of Common Stock issued pursuant to this Section 2.3(d) shall be
subject to the terms and conditions of the definitive Change in Control
documents applicable to the Common Stock generally, if any, including without
limitation any such terms and conditions of an applicable purchase agreement,
and the Participant hereby consents and agrees to be bound by any and all such
terms and conditions with respect to any shares of Common Stock paid hereunder.
(e)    Change in Control After Performance Period Ends. If a Change in Control
occurs after the Performance Period ends on December 31, 2015, then, subject to
the Participant’s continued service as an Employee through such Change in
Control, any Restricted Stock Units granted to the Participant pursuant to
Section 2.3(a) hereof which remain unvested shall vest in full immediately prior
to such Change in Control.
2.4    Performance Period Dividend Equivalent Payment. In addition to any shares
of Common Stock and/or Restricted Stock Units that become payable in accordance
with Section 2.3 hereof, the Participant shall be entitled to a cash payment,
payable as soon as practicable after the Determination Date, but in no event
later than the fifteenth (15th) day of the third (3rd) month following the
Determination Date, in an amount equal to the aggregate dividends declared by
the Company during the Performance Period (including both ordinary and
extraordinary dividends) in respect of a number of shares of Common Stock
determined by dividing the dollar amount of the Participant’s actual Award Value
by the Determination Date Per Share Value (the “Performance Period Dividend
Equivalent”), provided, however, that if the Determination Date occurs upon the
consummation of a Change in Control (other than a Non-Transactional Change in
Control), then the Transaction Price shall be used in lieu of the Determination
Date Per Share Value for purposes of calculating the number of shares of Common
Stock pursuant to this paragraph. The Performance Period Dividend Equivalent, if
any, shall be paid without regard to whether the Participant remains in service
as an Employee through the Determination Date. If the Participant’s Award Value
is zero on the Determination Date, then the Participant shall not be entitled to
any payment under this Section 2.4.

9

--------------------------------------------------------------------------------



2.5    Additional Terms of Restricted Stock Units; Dividend Equivalents. Each
Restricted Stock Unit granted pursuant to Section 2.3(a) hereof (if any) will be
granted pursuant to a Restricted Stock Unit agreement in a form prescribed by
the Company, which agreement shall, subject to the express conditions of this
Article II, dictate the terms and conditions applicable to the Restricted Stock
Units. Restricted Stock Units will be paid in fully vested shares of Common
Stock (unless otherwise provided by the Administrator) as soon as practicable
after vesting, but in any event, within forty-five (45) days thereafter, subject
to Section 3.3(b) hereof. Each Restricted Stock Unit will be granted in tandem
with a Dividend Equivalent that entitles the Participant to receive any
dividends or other distributions declared with respect to the share of Common
Stock underlying the Restricted Stock Unit between the Determination Date and
the date on which the Restricted Stock Unit is either paid out or forfeited, and
such dividends or other distributions shall be payable as and when paid to
holders of Common Stock, without regard to the vested status of the Restricted
Stock Unit. Dividend Equivalents and any amounts that may become distributable
in respect thereof shall be treated separately from the Restricted Stock Units
and the rights arising in connection therewith for purposes of the designation
of time and form of payments required by Section 409A.
2.6    Forfeiture. Upon the earliest to occur of (i) the Participant’s
termination of service as an Employee prior to the Determination Date for any
reason other than a Qualifying Termination, or (ii) the Administrator’s
determination that the Final Bonus Pool equals zero, the Participant shall
forfeit all rights and interests under this Agreement and the 2013 OPP without
further action on the part of the Company or the Participant and without payment
of consideration therefor, which forfeiture shall include, without limitation,
any rights or interest in any Award Value and/or any Performance Period Dividend
Equivalent.
ARTICLE III.
MISCELLANEOUS
3.1    Tax Withholding. The Company and its Affiliates shall be entitled to
require a cash payment (or other form of payment determined in accordance with
Section 11.2 of the Plan) by or on behalf of the Participant and/or to deduct
from other compensation payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to the grant, vesting and/or
payment of the Award. The Company shall have no obligation to make any payment
in any form under this Agreement or under any Restricted Stock Unit issued in
accordance herewith unless and until such tax obligations have been satisfied.
To the extent that any Federal Insurance Contributions Act tax withholding
obligations arise in connection with the Award prior to the Determination Date,
the Administrator shall accelerate the payment of a portion of the Award Value
sufficient to satisfy (but not in excess of) such tax withholding obligations
and any tax withholding obligations associated with any such accelerated
payment, and the Administrator shall withhold such amounts in satisfaction of
such withholding obligations. Any amounts accelerated and withheld in accordance
with the preceding sentence shall reduce the Participant’s Award Value on the
Determination Date on a dollar-for-dollar basis.
3.2    Conditions to Delivery of Shares. Any shares of Common Stock deliverable
under this Award may be either previously authorized but unissued shares of
Common Stock or issued shares of Common Stock which have then been reacquired by
the Company. Such shares of Common Stock shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any shares of Common Stock
under this Agreement or under any Restricted Stock Unit issued in accordance
herewith prior to fulfillment of all of the following conditions:
(i)    The admission of such shares of Common Stock to listing on all stock
exchanges on which the Common Stock is then listed;

10

--------------------------------------------------------------------------------



(ii)    The completion of any registration or other qualification of such shares
of Common Stock under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable;
(iii)    The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
(iv)    The lapse of such reasonable period of time as the Administrator may
from time to time establish for reasons of administrative convenience.
Notwithstanding the foregoing, the issuance of such shares of Common Stock shall
not be delayed to the extent that such delay would result in a violation of
Section 409A. In the event that the Company delays the issuance of any shares of
Common Stock because it reasonably determines that the issuance of such shares
of Common Stock will violate federal securities laws or other applicable law,
such issuance shall be made at the earliest date at which the Administrator
reasonably determines that issuing such shares of Common Stock will not cause
such violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii).
3.3    Section 409A.
(a)    General. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A. Notwithstanding any provision of this Agreement to
the contrary, if the Company determines that any compensation or benefits
payable under this Agreement may be subject to Section 409A, the Company may
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to avoid the imposition of taxes under Section 409A, provided,
however, that this Section 3.3 shall not create an obligation on the part of the
Company to adopt any such amendment, policy or procedure or take any such other
action, nor shall the Company have any liability for failing to do so.
(b)    Potential Six-Month Delay. Notwithstanding anything to the contrary in
this Agreement, no amounts shall be paid to the Participant under this Agreement
or any Restricted Stock Unit Agreement issued in accordance herewith during the
six (6)-month period following the Participant’s “separation from service” to
the extent that the Administrator determines that the Participant is a
“specified employee” (each within the meaning of Section 409A) at the time of
such separation from service and that paying such amounts at the time or times
indicated in this Agreement and/or the applicable Restricted Stock Unit
agreement would be a prohibited distribution under Code Section
409A(a)(2)(b)(i). If the payment of any such amounts is delayed as a result of
the previous sentence, then on the first business day following the end of such
six (6)-month period (or such earlier date upon which such amount can be paid
under Section 409A without being subject to such additional taxes), the Company
shall pay to the Participant in a lump-sum all amounts that would have otherwise
been payable to the Participant during such six (6)-month period under this
Agreement (or any Restricted Stock Unit agreement issued in accordance
herewith).
(c)    RSU Dividend Equivalents. Any Dividend Equivalents granted in connection
with any Restricted Stock Units issued in accordance herewith, and any amounts
that may become distributable in respect thereof, shall be treated separately
from such Restricted Stock Units and the rights arising in connection therewith
for purposes of the designation of time and form of payments required by Section
409A.

11

--------------------------------------------------------------------------------



3.4    Award Not Transferable. Neither this Award nor any interest or right
herein or part hereof shall be liable for the debts, contracts or engagements of
the Participant or the Participant’s successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition hereof shall be null and void and of no effect; provided,
however, that this Section 3.4 notwithstanding, with the written consent of the
Administrator, the Award may be transferred to certain persons or entities
related to the Participant, including but not limited to members of the
Participant’s family, charitable institutions or trusts or other entities whose
beneficiaries or beneficial owners are members of the Participant’s family or to
such other persons or entities as may be expressly approved by the
Administrator, pursuant to any such conditions and procedures the Administrator
may require.
3.5    No Rights as Stockholder. Except as otherwise expressly provided herein,
unless and until shares of Common Stock are issued in payment of this Award
and/or any Restricted Stock Units issued in accordance herewith, this Award
shall not confer any stockholder rights upon the Participant.
3.6    Not a Contract of Employment. Nothing in this Agreement, the 2013 OPP or
the Plan shall confer upon the Participant any right to continue to serve as an
Employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided to the contrary
in a written agreement between the Company or an Affiliate, on the one hand, and
the Participant on the other.
3.7    Governing Law. The laws of the State of Maryland shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.8    Incorporation of Terms of Plan; Authority of Administrator. The 2013 OPP
and this Agreement are subject to the terms and conditions of the Plan, which
are incorporated herein by reference, including without limitation Section 13.2
of the Plan. In the event of any inconsistency between the Plan and this
Agreement and/or the 2013 OPP generally, the terms of the Plan shall control. In
accordance with the Plan (and not in limitation of any other provision), the
Administrator shall make all determinations under this Agreement in its sole and
absolute discretion and all interested parties shall be bound by such
determinations.
3.9    Decimals. Except as expressly provided herein with respect to rounding,
to the extent that any calculations hereunder result in decimals, all such
decimals shall be carried out and rounded to the nearest one hundred thousandth
(.00001).
3.10    Consideration to the Company. In consideration of the grant of the Award
by the Company, the Participant agrees to render faithful and efficient services
to the Company or any Affiliate.
3.11    Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan and the 2013 OPP shall
be administered, and the Award is granted, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by applicable law,
the

12

--------------------------------------------------------------------------------



Plan, the 2013 OPP and this Agreement shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
3.12    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of the Participant.
3.13    Other Performance Award; Performance-Based Compensation. This Award
shall constitute an Other Performance Award for purposes of the Plan. In
addition, this Award is intended to constitute Performance-Based Compensation
within the meaning of the Plan.
3.14    Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the Participant to his address shown in the Company
records, and to the Company at its principal executive office.
3.15    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.
3.16    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
3.17    Entire Agreement. The Plan and this Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and the Participant with respect to the subject
matter hereof. Without limiting the generality of the foregoing, the parties
acknowledge and agree that this Agreement embodies their final intent and
understanding with respect to the implementation of the 2013 OPP and the grant
of the Award, and supersedes all previous descriptions, discussions, agreements
or other materials relating to the 2013 OPP.
3.18    Limitation on the Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. The Plan, in and of
itself, has no assets. The Participant shall have only the rights of a general
unsecured creditor of the Company with respect to amounts credited and benefits
payable, if any, with respect to the shares of Common Stock and/or Restricted
Stock Units issuable hereunder.

13

--------------------------------------------------------------------------------



By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the 2013 OPP and
this Agreement. The Participant has reviewed this Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement
and the Plan. The Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator of the Plan upon any
questions arising under the Plan and/or this Agreement. In addition, by signing
below, the Participant acknowledges that the Company, in its sole discretion,
may satisfy any withholding obligations arising under this Agreement by (i)
withholding shares of Common Stock otherwise issuable to the Participant under
this Agreement, (ii) instructing a broker on the Participant’s behalf to sell
shares of Common Stock otherwise issuable to the Participant and to submit the
proceeds of such sale to the Company, and/or (iii) any other method permitted
under the Plan. If the Participant is married, his or her spouse has signed the
Consent of Spouse attached to hereto as Exhibit A.


HUDSON PACIFIC PROPERTIES: HOLDER:
PARTICIPANT:
By:
 
By:
 
Print Name:
 
Print Name:
 
Title:
 
 
 
Address:
 
Address:
 
 
 
 
 




14

--------------------------------------------------------------------------------




EXHIBIT A
TO OUTPERFORMANCE AWARD AGREEMENT

CONSENT OF SPOUSE
I, ____________________, spouse of _______________, have read and approve the
foregoing Agreement. In consideration of issuing to my spouse the shares of the
common stock of Hudson Pacific Properties, Inc. set forth in the Agreement, I
hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares of
the common stock of Hudson Pacific Properties, Inc. issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
foregoing Agreement.
Dated: _______________, _____
    
Signature of Spouse










B-1